Citation Nr: 1019938	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected Miyoshi's myopathy, left upper (non-
dominant) extremity, from October 16, 2000, to August 15, 
2004.  

2.  Entitlement to a rating in excess of 40 percent for 
service-connected Miyoshi's myopathy, left upper (non-
dominant) extremity, from August 16, 2004, to January 11, 
2010.  

3.  Entitlement to a rating in excess of 60 percent for 
service-connected Miyoshi's myopathy, left upper (non-
dominant) extremity, from January 12, 2010.  

4.  Entitlement to a rating in excess of 50 percent for 
service-connected Miyoshi's myopathy, right upper (dominant) 
extremity, from August 16, 2004, to January 11, 2010.  

5.  Entitlement to a rating in excess of 70 percent for 
service-connected Miyoshi's myopathy, left upper (dominant) 
extremity, from January 12, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to 
March 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which increased the Veteran's evaluation for 
Miyoshi's myopathy of the right upper extremity to 20 percent 
disabling (effective from August 16, 2004), and continued the 
assigned 10 percent evaluation for Miyoshi's myopathy of the 
left upper extremity (effective from October 16, 2000).  The 
Veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  The Board points 
out that the Veteran's claims are currently under the 
jurisdiction of the RO in Houston, Texas.  

Subsequently, in a June 2005 rating decision, a 50 percent 
rating was assigned for the Veteran's Miyoshi's myopathy of 
the right upper extremity, effective from August 16, 2004, 
and a 40 percent rating was assigned for the Veteran's 
Miyoshi's myopathy of the left upper extremity, also 
effective from August 16, 2004.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of the 50 and 40 
percent ratings for the Veteran's Miyoshi's myopathy of the 
right and left upper extremities, respectively, was not a 
full grant of the benefits sought on appeal, and since the 
Veteran did not withdraw his claims of entitlement to higher 
ratings for his Miyoshi's myopathy of the right and left 
upper extremities, the matters remained before the Board for 
appellate review.

In March 2009, the Board remanded these claims to the RO so 
that additional development of the evidence could be 
conducted.  Specifically, a VA examination was to be afforded 
the Veteran.  The Board finds that its March 2009 remand 
orders have been complied with, and the case is ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance). 

Thereafter, the RO, in a February 2010 rating decision, 
assigned a 70 percent rating for the Veteran's Miyoshi's 
myopathy of the right upper extremity, effective from January 
12, 2010, and a 60 percent rating was assigned for the 
Veteran's Miyoshi's myopathy of the left upper extremity, 
also effective from January 12, 2010.

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2009) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  For the period from October 16, 2000, to August 15, 2004, 
the preponderance of the probative evidence shows that the 
Veteran's service-connected Miyoshi's myopathy, left upper 
(non-dominant) extremity was productive of no more than 
moderate incomplete paralysis of the musculocutaneous nerve; 
ascertainable residuals of progressive muscular atrophy were 
not present.  

2.  For the period from August 16, 2004, to January 11, 2010, 
the preponderance of the probative evidence shows that the 
Veteran's service-connected Miyoshi's myopathy, left upper 
(non-dominant) extremity was productive of no more than 
severe incomplete paralysis of the upper radicular group 
peripheral nerves.  

3.  From January 12, 2010, the preponderance of the probative 
evidence shows that the Veteran's service-connected Miyoshi's 
myopathy, left upper (non-dominant) extremity was productive 
of complete paralysis of the upper radicular group peripheral 
nerves; the Veteran is in receipt of the maximum schedular 
evaluation for his Miyoshi's myopathy, left upper (non-
dominant) extremity and has not been shown to present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.

4.  For the period from August 16, 2004, to January 11, 2010, 
the preponderance of the probative evidence shows that the 
Veteran's service-connected Miyoshi's myopathy, right upper 
(dominant) extremity was productive of no more than severe 
incomplete paralysis of the upper radicular group peripheral 
nerves.  

5.  From January 12, 2010, the preponderance of the probative 
evidence shows that the Veteran's service-connected Miyoshi's 
myopathy, right upper (dominant) extremity was productive of 
complete paralysis of the upper radicular group peripheral 
nerves; the Veteran is in receipt of the maximum schedular 
evaluation for his Miyoshi's myopathy, right upper (dominant) 
extremity and has not been shown to present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  From October 16, 2000, to August 15, 2004, the criteria 
for a disability evaluation in excess of 10 percent for the 
service-connected Miyoshi's myopathy of the left upper (non-
dominant) disability were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8023-8517 (2009).

2.  From August 16, 2004, to January 11, 2010, the criteria 
for a disability evaluation in excess of 40 percent for the 
service-connected Miyoshi's myopathy of the left upper (non-
dominant) disability were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8023-8510 (2009).

3.  From January 12, 2010, the criteria for a disability 
evaluation in excess of 60 percent for the service-connected 
connected Miyoshi's myopathy of the left upper (non-dominant) 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8023-8510 (2009).

4.  From August 16, 2004, to January 11, 2010, the criteria 
for a disability evaluation in excess of 50 percent for the 
service-connected Miyoshi's myopathy of the right upper 
(dominant) disability were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8023-8510 (2009).

5.  From January 12, 2010, the criteria for a disability 
evaluation in excess of 70 percent for the service-connected 
connected Miyoshi's myopathy of the right upper (dominant) 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8023-8510 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for increased disability ratings for 
the service-connected Miyoshi's myopathy - concerning the 
Veteran's right and left upper extremities -- the law 
requires VA to notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration.  Finally, the notice must provide examples of 
the types of medical and lay evidence that the Veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased 
compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify 
of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's 
daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for increased 
ratings in August 2004.  He was sent a letter in September 
2004 which notified him that, to substantiate a claim for 
increased compensation, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show 
such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  These notice 
requirements were provided before the adjudication of the 
claims in December 2004, and therefore there was no defect 
with regard to the timing of the notice as to these 
requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Both the letter sent in September 2004 and another letter 
sent in May 2008 notified the Veteran that, should an 
increase in disability be found, a disability rating would be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
The May 2008 letter was somewhat more detailed in this 
explanation.  The Board acknowledges that the May 2008 letter 
was sent after the adjudication of the claims in December 
2004.  However, the Veteran was given an opportunity to 
respond following this notice (he did), and the claims were 
subsequently readjudicated in supplement statements of the 
case mailed to the Veteran in November 2009 and February 
2010, and therefore any defect in the timing of the notice of 
this information was harmless.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claims, including both private medical 
records as well as VA treatment and examination records.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

Factual Background

A January 2004 VA physician note shows that the Veteran was 
in the real estate business, and that his outlook was happy, 
despite gradual deterioration in muscle function.  He was 
noted to ambulate with a cane.  Miyoshi's distal myopathy was 
diagnosed, with no recent changes.  

The report of a private medical statement of attending 
physician, dated in June 2004, shows that the Veteran 
complained of muscle weakness.  A diagnosis of Miyoshi's 
distal myopathy was made, and it was described as severe.  It 
was noted that the Veteran left his home for work and medical 
appointments.  He did require the use of a cane and 
wheelchair.  The Veteran indicated that he was, for the most 
part, wheelchair bound.  Muscle weakness/atrophy associated 
with the myopathy of extremities was also reported to be 
present.  The Veteran was noted not to be bedridden, and to 
be able to undress and dress himself unassisted.  He was not 
able to walk or get around unassisted, attend to the needs of 
nature unassisted, or protect himself from the everyday 
hazards of life.  

The report of a June 2004 VA neurology consult reveals that 
the Veteran complained of muscle disease.  The Veteran 
complained that over the years he had had some progressive 
weakness in his legs, but also some weakness in his arms, 
particularly proximally.  He used a cane and informed the 
examiner he had recently made himself a walker.  He denied 
any numbness or tingling.  

Examination revealed evidence of atrophy distally in both 
legs and his right upper chest area anteriorly.  He had 4+/5 
strength in both shoulder abductors, his biceps wee 3/5 on 
the right and 4/-5 on the left, and his triceps were 4/5 
bilaterally.  The Veteran was noted to be able to stand, use 
his arms, and ambulate.  Evidence of bilateral foot drop 
bilateral was present.  The examiner commented that the 
Veteran had had an extensive workup in the past consistent 
with an autosomal recessive predominately distal muscular 
dystrophy.  Progression over the years had revealed the onset 
of proximal arm weakness as well as distal leg weakness.  

As noted in a VA Form 21-4138, received on August 16, 2004, 
the Veteran sought an increased rating.

The report of a VA neurological disorders examination dated 
in September 2004 shows that the Veteran provided a history 
of disease progression over time manifested by a significant 
decline in arm strength and functioning, right greater than 
left.  He added that all symptoms were worse on his right 
side, but present on his left.  He complained of difficulty 
raising his arms because of weakness and burning pain.  He 
added he had severe fatigue with minimal use of his arms.  He 
denied hand symptoms.  The Veteran was bound to a wheelchair 
due to his leg muscle atrophy and weakness, relying on his 
arm strength to compensate.  He indicated that he could not 
use his arms to push himself up from a lying position in bed.  
He added he was dependant on his wife for dressing/grooming, 
and washing in the shower.  The Veteran noted that he worked 
as a realtor but had stopped showing houses about one and a 
half years earlier because he began to have problems with 
falling; he mentioned that he currently worked by use of the 
computer and telephone.

Examination showed obvious muscle atrophy of right shoulder 
muscles, and left shoulder and upper arm.  Deep tendon 
reflexes were absent in his upper extremities.  Sensation was 
intact to touch and vibration.  Strength testing showed 4/5 
right shoulder and 4+/5 in the left shoulder abductors.  
Right biceps were 3/5 and the left biceps were 4/5.  Triceps 
were 4/5 bilaterally.  The Veteran could not raise his arms 
for more than five seconds because of the onset of severe 
burning pain and fatigue.  His bilateral shoulders showed 
full range of motion, accompanied by abnormal movement with 
weakness and incoordination on bringing his arms up to full 
forward flexion and abduction.  Movement was limited by pain, 
fatigue, lack of endurance, and incoordination.  The 
diagnoses were Miyoshi's myopathy of right upper and left 
upper extremity, progressive with significant disability.  

Review of a VA muscles examination report, dated in October 
2005, shows that the Veteran complained of trouble pushing up 
on his arms to stand due to upper extremity weakness; he 
added the right side was worse.  He mentioned that he could 
perform over the head activities with his left hand, but with 
no weights involved.  He added he could not raise his right 
arm beyond 90 degrees because of weakness and pain.  The 
Veteran indicated that he used a gait belt to pull himself up 
to stand.  He mentioned that he needed the help of his wife 
to dress himself and to perform other chores.  He added he 
was able to feed himself, use the bathroom, and bathe 
himself.  He complained of additional limitation of motion 
and functional impairment during flare-ups of both shoulders.  

Examination showed muscle strength testing findings 
indicating 2/5 of the bilateral shoulders.  No muscle 
herniation was present.  Shoulder strength was most affected 
because the Veteran had proximal weakness and muscle wasting 
of the upper extremities.  Left shoulder range of motion was 
normal and asymptomatic, though decreased strength and muscle 
mass of the shoulder girdle was present.  The right shoulder 
range of motion was also normal and asymptomatic.  No pain or 
tenderness of either shoulder was documented.  Repetitive 
movements of the shoulders did demonstrate decreased range of 
motion due to fatigue and weakness of the muscles.  The 
diagnosis was Miyoshi's myopathy of both upper extremities 
with progressive deterioration through the years (decreased 
strength and muscle mass mainly proximally).  Right shoulder 
degenerative joint disease was also diagnosed.  

A January 2006 letter from a private physician notes that he 
was treating the Veteran for progressive muscular dystrophy.  
Examination showed progressive muscle weakness and atrophy, 
not only of the legs, but also of the proximal arm muscles 
and chest muscles.  This, noted the physician, resulted in 
profound weakness and difficulty with activities of daily 
living.  The physician pointed out, as examples, that the 
Veteran had trouble arising from his wheelchair or from the 
toilet.  He also needed help from his wife rising from a 
supine position in bed.  He essentially commented that the 
Veteran had full upper extremity disability.  

A December 2008 VA neurology clinic note shows that the 
Veteran had severe proximal weakness in all extremities and 
severe distal weakness in the legs.  He was also reportedly 
beginning to develop some mild distal weakness in his upper 
extremities.  The Veteran was noted to have a scooter and a 
wheelchair.  Motor strength testing showed findings of 3/5 
bilaterally of his deltoid, biceps, and triceps.  

The Veteran was recently afforded a VA peripheral nerves 
examination on January 12, 2020.  Review of the examination 
report shows that the Veteran's myopathy was affecting all of 
his extremities.  The presence of nobulbar symptoms was 
reported.  A history of either hospitalization or surgery was 
not reported.  Motor examination showed abnormal strength, 
characterized as diffuse weakness.  Deep tendon reflexes were 
absent.  Atrophy of the upper extremities was present.  Both 
muscle tone and muscle bulk was described as being abnormal.  
Sensory examination was normal.  Involvement of the Veteran's 
hands was noted, causing the Veteran to have problems with 
fine motor skills.  The effects brought about by the 
Veteran's myopathy concerning his usual daily activities were 
reported to be from moderate to severe.  The examiner 
commented that the Veteran had progressive weakness involving 
all of his extremities, with atrophy and the inability to 
walk without the use of an assistive device.  He had 
difficulty lifting objects such as a gallon of milk.  



Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the Veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Board observes that the words "mild," "moderate," and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, 1 Vet. App. at 54.

As noted in the INTRODUCTION section of this decision, 
following the submission by the Veteran of his August 2004 
increased rating claim, a December 2004 RO rating decision 
increased the Veteran's evaluation for Miyoshi's myopathy of 
the right upper extremity to 20 percent disabling (effective 
from August 16, 2004), and continued the assigned 10 percent 
evaluation for Miyoshi's myopathy of the left upper extremity 
(effective from October 16, 2000).  In a June rating 
decision, a 50 percent rating was assigned for the Veteran's 
Miyoshi's myopathy of the right upper extremity, effective 
from August 16, 2004, and a 40 percent rating was assigned 
for the Veteran's Miyoshi's myopathy of the left upper 
extremity, also effective from August 16, 2004.  Thereafter, 
in a February 2010 rating decision, a 70 percent rating was 
assigned for the Veteran's Miyoshi's myopathy of the right 
upper extremity, effective from January 12, 2010, and a 60 
percent rating was assigned for the Veteran's Miyoshi's 
myopathy of the left upper extremity, also effective from 
January 12, 2010.

Throughout the course of his appeal, the Veteran's Miyoshi's 
myopathy of his right and left upper extremities has been 
variously rated pursuant to several Diagnostic Codes; namely, 
Diagnostic Codes 8023, 8510, and 8517.  

Under Diagnostic Code 8023, a diagnosis of neuro-degenerative 
atrophy with ascertainable residuals warrants the assignment 
of a minimal rating of 30 percent.  38 C.F.R. § 4.124a also 
provides that consideration should be afforded to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, and visceral manifestations.  
A note under Diagnostic Code 8025 further provides that 
ratings in excess of the prescribed minimum ratings may be 
assigned and the diagnostic codes utilized as bases of 
evaluation should be cited in addition to the codes 
identifying the diagnoses.  In other words, a higher rating 
may be assigned based upon the combined evaluations of the 
residual disorders.

Diagnostic Code 8510 provides ratings for paralysis of the 
upper radicular group of nerves (fifth and sixth cervicals).  
It provides that mild incomplete paralysis is rated 20 
percent disabling on the major side and 20 percent on the 
minor side; moderate incomplete paralysis is rated 40 percent 
disabling on the major side and 30 percent on the minor side; 
and severe incomplete paralysis is rated 50 percent disabling 
on the major side and 40 percent on the minor side.  Complete 
paralysis of the upper radicular group, with all shoulder and 
elbow movements lost or severely affected, hand and wrist 
movements not affected, is rated 70 percent disabling on the 
major side and 60 percent on the minor side.

Diagnostic Code 8517 provides ratings for paralysis of the 
musculocutaneous nerve.  It provides a noncompensable (zero 
percent) disability rating for mild incomplete paralysis, a 
10 percent disability rating for moderate incomplete 
paralysis, and a 20 percent disability rating for severe 
incomplete paralysis for either the major or minor extremity.  
Complete paralysis, with weakness but not loss of flexion of 
the elbow and supination of forearm provides for a 30 percent 
disability rating for the major extremity and a 20 percent 
disability rating for the minor extremity.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8517 (2009).

Diagnostic Code 8717 relates to neuralgia of the 
musculocutaneous nerve.  It does not provide for specific 
disability ratings, but is instead grouped with the 
provisions of Diagnostic Code 8517.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8717 (2009).

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a..

The Board observes that the Veteran's right extremity is his 
major dominant extremity.  See October 1995 Physical 
Evaluation Board (PEB) report.  See also 38 C.F.R. § 4.69 
(2009) (a distinction is made between major (dominant) and 
minor musculoskeletal groups for rating purposes, and only 
one extremity is to be considered major).

Analysis

Evaluation in excess of 10 percent for Miyoshi's myopathy, 
left upper (non-dominant) extremity from October 16, 2000, to 
August 15, 2004; in excess of 40 percent from August 16, 
2004, to January 11, 2010; and in excess of 60 percent from 
January 12, 2010

After considering the pertinent evidence of record, the Board 
finds that the Veteran's Miyoshi's myopathy of the left upper 
(non-dominant) extremity does not warrant a rating in excess 
of 10 percent (from October 16, 2000, to August 15, 2004), in 
excess of 40 percent (from August 16, 2004, to January 11, 
2010), or a rating in excess of 60 percent from January 12, 
2010.  

From October 16, 2000, to August 15, 2004, the pertinent 
medical evidence shows that in January 2004 the Veteran 
complained of gradual deterioration in muscle function, and 
was noted to walk with a cane.  In June 2004 he again 
complained of muscle weakness.  A that time, a private 
physician described his Miyoshi's distal myopathy as being 
severe.  While the Veteran was noted to leave his home for 
work and medical appointments, he did report requiring the 
use of a cane and wheelchair.  Also during this period, a 
June 2004 VA neurology consult report showed that the Veteran 
again complained of muscle disease.  Examination of the 
Veteran accomplished at this time showed evidence of atrophy 
distally in both legs and his right upper chest area 
anteriorly.  He had 4+/5 strength in both shoulder abductors, 
his biceps were 4/-5 on the left, and his triceps were 4/5 
bilaterally.  The Veteran was noted to be able to stand, use 
his arms, and ambulate.  Evidence of bilateral foot drop 
bilateral was present.  The examiner commented that the 
Veteran had had an extensive workup in the past consistent 
with an autosomal recessive predominately distal muscular 
dystrophy.  Progression over the years had revealed the onset 
of proximal arm weakness as well as distal leg weakness.  

The assigned 10 percent evaluation to the service-connected 
Miyoshi's myopathy of the left upper extremity equates to 
moderate incomplete paralysis of the musculocutaneous nerve.  
The Veteran's symptoms had been adequately compensated by the 
10 percent rating.  Further, during this time period, 
ascertainable residuals of progressive muscular atrophy were 
not present.  Without evidence of severe incomplete paralysis 
or complete paralysis of the musculocutaneous nerve, a 20 
percent rating was not warranted.  See 38 C.F.R. § 4.124a 
(Diagnostic Code 8517).  Thus, an evaluation in excess of 10 
percent for service-connected Miyoshi's myopathy of the left 
upper extremity was not warranted for the period from October 
16, 2000, to August 15, 2004.  

From August 16, 2004, to January 11, 2010, the competent 
medical evidence shows that during a September 2004 VA 
neurological disorders examination the Veteran provided a 
history of disease progression over time manifested by a 
significant decline in arm strength and functioning, right 
greater than left.  The Veteran was bound to a wheelchair due 
to his leg muscle atrophy and weakness, relying on his arm 
strength to compensate.  Obvious muscle atrophy of left 
shoulder and upper arm was observed on examination.  Deep 
tendon reflexes were absent in his upper extremities.  
Sensation was intact to touch and vibration.  Strength 
testing was reported to be 4+/5 in the left shoulder 
abductors.  Left biceps were 4/5.  Triceps were 4/5 
bilaterally.  The Veteran could not raise his arms for more 
than five seconds because of the onset of severe burning pain 
and fatigue.  His bilateral shoulders showed full range of 
motion, accompanied by abnormal movement with weakness and 
incoordination on bringing his arms up to full forward 
flexion and abduction.  Movement was limited by pain, 
fatigue, lack of endurance, and incoordination.  The   
diagnoses included Miyoshi's myopathy of left upper 
extremity, progressive with significant disability.  

In addition, during an October 2005 VA muscles examination, 
left shoulder muscle strength testing was reported to be 2 
out of 5.  No muscle herniation was present.  Shoulder 
strength was most affected because the Veteran had proximal 
weakness and muscle wasting of the upper extremities.  Left 
shoulder range of motion was normal and asymptomatic, though 
decreased strength and muscle mass of the shoulder girdle was 
present.  While muscle wasting of the arms was noted, there 
was no muscle wasting of the left forearm or the muscles of 
the left hand.  In pertinent part, the   diagnosis was 
Miyoshi's myopathy of the left upper extremity with 
progressive deterioration through the years (decreased 
strength and muscle mass mainly proximally).  Also during 
this pertinent period (August 16, 2004, to January 11, 2010), 
review of a December 2008 VA neurology clinic note shows that 
the Veteran had severe proximal weakness in all extremities 
and severe distal weakness in the legs.  He was also 
reportedly beginning to develop some mild distal weakness in 
his upper extremities.

The assigned 40 percent evaluation to the service-connected 
Miyoshi's myopathy of the left upper extremity, for the 
period from August 16, 2004, to January 11, 2010, equates to 
severe incomplete paralysis of the upper radicular group 
(fifth and sixth cervicals).  See Diagnostic Code 8510.  To 
this, the Board finds noteworthy that in September 2004 deep 
tendon reflexes were absent in the Veteran's left upper 
extremity.  While sensation was intact to touch and 
vibration, the Veteran could not raise his arms for more than 
five seconds because of the onset of severe burning pain and 
fatigue.  The Veteran's left upper extremity disability was 
also characterized as "significant" in September 2004.  
Further in October 2005 left shoulder muscle strength was 
reported as two out of five, and in December 2008 the degree 
of proximal weakness concerning the Veteran's left upper 
extremity was described as being "severe."  Also, a private 
physician informed VA in a January 2006 letter that the 
Veteran's severe and progressive muscular dystrophy resulted 
in profound weakness and difficulty in activities of daily 
living.  From August 16, 2004, to January 11, 2010, the 
Veteran's left upper extremity symptoms had been adequately 
compensated by the 40 percent rating.  Without evidence of 
complete paralysis of the musculocutaneous nerve, which 
clearly was not demonstrated, a 60 percent rating was not 
warranted.  See 38 C.F.R. § 4.124a (Diagnostic Code 8510).  
Thus, an evaluation in excess of 40 percent for service-
connected Miyoshi's myopathy of the left upper extremity was 
not warranted for the period from October 16, 2000, to August 
15, 2004.  

Finally, from January 12, 2010, the competent medical 
evidence of record is limited to the above-discussed VA 
peripheral nerves examination report, conducted on January 
12, 2010.  This report, in pertinent part, shows that the 
left upper extremity was affected by his myopathy, and that 
nobulbar symptoms were noted.  A history of either 
hospitalization or surgery was not reported.  Motor 
examination showed abnormal strength, characterized as 
diffuse weakness.  Atrophy of the left upper extremity was 
documented.  Muscle tone and bulk was abnormal.  Sensory 
examination was normal.  Involvement of the Veteran's hands 
was noted, causing the Veteran to have problems with fine 
motor skills.  The effects brought about by the Veteran's 
myopathy concerning his usual daily activities were reported 
to be from moderate to severe.  The examiner commented that 
the Veteran had progressive weakness involving his left upper 
extremity, with atrophy and the inability to walk without the 
use of an assistive device.  He had difficulty lifting 
objects such as a gallon of milk.  

The assigned 60 percent evaluation to the service-connected 
Miyoshi's myopathy of the left upper extremity, for the 
period from January 12, 2010, equates to complete paralysis 
of the left upper radicular group.  See Diagnostic Code 8510.  
A 60 percent disability evaluation represents the maximum 
schedular criteria for paralysis of the left upper radicular 
group.  Consequently, the Veteran is not entitled to an 
increased rating under Diagnostic Code 8510.

Evaluation in excess of 50 percent for Miyoshi's myopathy, 
right upper (dominant) extremity from August 16, 2004, to 
January 11, 2010; and in excess of 70 percent from January 
12, 2010

After considering the pertinent evidence of record, the Board 
finds that the Veteran's Miyoshi's myopathy of the right 
upper (dominant) extremity does not warrant a rating in 
excess of 50 percent (from August 16, 2004, to January 11, 
2010), or a rating in excess of 70 percent from January 12, 
2010.  

From August 16, 2004, to January 11, 2010, the competent 
medical evidence shows that during a September 2004 VA 
neurological disorders examination the Veteran provided a 
history of disease progression over time manifested by a 
significant decline in arm strength and functioning, right 
greater than left.  The Veteran was bound to a wheelchair due 
to his leg muscle atrophy and weakness, relying on his arm 
strength to compensate.  Obvious significant atrophy of right 
shoulder girdle muscles, and of the upper right arm and chest 
was observed.  Deep tendon reflexes were absent in his upper 
extremities.  Sensation was intact to touch and vibration.  
Strength testing was reported to be 4/5 in the right shoulder 
abductors.  Right biceps were 3/5.  Triceps were 4/5 
bilaterally.  The Veteran could not raise his arms for more 
than five seconds because of the onset of severe burning pain 
and fatigue.  The diagnoses included Miyoshi's myopathy of 
right upper extremity, progressive with significant 
disability.  

Also, during the October 2005 VA muscles examination right 
shoulder muscle strength testing was reported to be 2 out of 
5.  Shoulder strength was most affected because the Veteran 
had proximal weakness and muscle wasting of the upper 
extremities.  Right shoulder range of motion was normal in 
all ranges except for abduction and asymptomatic.  Tenderness 
over the right AC (acromioclavicular) joint was also 
reported.  While muscle wasting of the arms was noted, there 
was no muscle wasting of the right forearm or the muscles of 
the right hand.  

In addition, a private physician informed VA in a January 
2006 letter that the Veteran's severe and progressive 
muscular dystrophy resulted in profound weakness and 
difficulty in activities of daily living.  Further, during 
this pertinent period (August 16, 2004, to January 11, 2010), 
review of a December 2008 VA neurology clinic note shows that 
the Veteran had severe proximal weakness in all extremities 
and severe distal weakness in the legs.  He was also 
reportedly beginning to develop some mild distal weakness in 
his upper extremities.

The assigned 50 percent evaluation to the service-connected 
Miyoshi's myopathy of the right upper extremity, for the 
period from August 16, 2004, to January 11, 2010, equates to 
severe incomplete paralysis of the upper radicular group 
(fifth and sixth cervicals).  See Diagnostic Code 8510.  To 
this, the Board finds noteworthy that in September 2004 deep 
tendon reflexes were absent in the Veteran's right upper 
extremity, and obvious significant atrophy of right shoulder 
girdle muscles, and of the upper right arm and chest was 
observed.  While sensation was intact to touch and vibration, 
the Veteran could not raise his arms for more than five 
seconds because of the onset of severe burning pain and 
fatigue.  The Veteran's right upper extremity disability was 
also characterized as "significant" at that time.  The 
Board is also mindful that in December 2008 the degree of 
proximal weakness concerning the Veteran's right upper 
extremity was described as being "severe."  From August 16, 
2004, to January 11, 2010, the Veteran's right upper 
extremity symptoms had been adequately compensated by the 50 
percent rating.  Without evidence of complete paralysis of 
the upper radicular group, which was not shown, a 70 percent 
rating was not warranted.  See 38 C.F.R. § 4.124a (Diagnostic 
Code 8510).  Thus, an evaluation in excess of 50 percent for 
service-connected Miyoshi's myopathy of the left upper 
extremity was not warranted for the period from October 16, 
2000, to August 15, 2004.  

Finally, from January 12, 2010, the competent medical 
evidence of record is limited to the above-discussed VA 
peripheral nerves examination report, conducted on January 
12, 2010.  This report, in pertinent part, shows that the 
right upper extremity was affected by his myopathy, and that 
nobulbar symptoms were noted.  A history of either 
hospitalization or surgery was not reported.  Motor 
examination showed abnormal strength, characterized as 
diffuse weakness.  Atrophy of the right upper extremity was 
present, and muscle tone and bulk was abnormal.  Sensory 
examination was normal.  Involvement of the Veteran's hands 
was noted, causing the Veteran to have problems with fine 
motor skills.  The effects brought about by the Veteran's 
myopathy concerning his usual daily activities were reported 
to be from moderate to severe.  The examiner commented that 
the Veteran had progressive weakness involving his left upper 
extremity, with atrophy and the inability to walk without the 
use of an assistive device.  He had difficulty lifting 
objects such as a gallon of milk.  

The assigned 70 percent evaluation to the service-connected 
Miyoshi's myopathy of the right upper extremity, for the 
period from January 12, 2010, equates to complete paralysis 
of the left upper radicular group.  See Diagnostic Code 8510.  
A 70 percent disability evaluation represents the maximum 
schedular criteria for paralysis of the left upper radicular 
group.  Consequently, the Veteran is not entitled to an 
increased rating under Diagnostic Code 8510.

In reaching these decisions, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected Miyoshi's 
myopathy of the upper extremities has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.

In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
Veteran's service-connected Miyoshi's myopathy of the left 
and right upper extremities under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for Miyoshi's myopathy of 
the left upper (non-dominant) extremity from October 16, 
2000, to August 15, 2004, is denied.  

A rating in excess of 40 percent for Miyoshi's myopathy of 
the left upper (non-dominant) extremity from August 16, 2004, 
to January 11, 2010, is denied.  

A rating in excess of 60 percent for Miyoshi's myopathy of 
the left upper (non-dominant) extremity from January 12, 
2010, is denied.  

A rating in excess of 50 percent for Miyoshi's myopathy of 
the right upper (dominant) extremity from August 16, 2004, to 
January 11, 2010, is denied.  

A rating in excess of 70 percent for Miyoshi's myopathy of 
the right upper (dominant) extremity from January 12, 2010, 
is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


